Citation Nr: 0006912	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-42 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial rating for a disability of the 
lumbar spine greater than 10 percent assigned from May 20, 
1991 and 20 percent assigned from June 15, 1999. 

Entitlement to the extension of a temporary total disability 
rating for convalescence after October 31, 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from February 1962 to 
June 1975 and periods of active duty for training through May 
1991. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board in May 1997, after the 
veteran's appearance at a Board hearing, remanded the case 
for further development of the issues then on appeal; 
entitlement to service connection for bilateral hearing loss 
and entitlement to an increased rating for lumbosacral strain 
rated 10 percent.  The appeal at this time is limited to the 
stated issues in view of RO rating decisions during remand 
status and the veteran's correspondence indicating the issues 
that he wished to pursue.


FINDINGS OF FACT

1.  The low back symptoms in evidence on May 20, 1991 were 
productive of no more than mild impairment.

2.  The low back disability pain and limitation of motion was 
productive of moderate impairment from September 10, 1997 and 
severe impairment from June 15, 1999. 

3.  The lumbar spine disability is not shown by competent 
evidence to have resulted in marked interference with 
employment or to have required frequent periods of 
hospitalization nor are extraneous factors or circumstances 
present, or factors related to employment linked to the 
service-connected lumbar spine disability shown, that could 
be considered exceptional or unusual.

4.  The September 1991 cervical spine surgery did result in 
functional limitation during the postoperative recovery 
period that continued through October 31, 1991.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for a lumbar spine disability prior to 
September 10, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 
4.71a, Diagnostic Codes 5292, 5295 (1999).

2.  The criteria for an initial disability rating of 
20 percent for a lumbar spine disability from September 10, 
1997 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).

3.  The criteria for an initial disability rating of 
40 percent from June 15, 1999 for a lumbar spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).

4.  The criteria for an extension of a temporary total 
disability rating for convalescence after October 31, 1991 
have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Low back disability

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).


Analysis

The veteran's initial application for VA compensation 
benefits was received on May 20, 1991.  Therein he reported a 
back problem that started on active duty and had been 
exacerbated by an accident in 1990 while on active duty for 
training.  The RO in late 1991 considered service medical 
records, VA examination and private treatment records in 
granting service connection for residuals of low back strain 
and a 10 percent rating under Diagnostic Code 5295 criteria 
from May 20, 1991.  The veteran appealed this determination.

The veteran reported on the initial VA examination in late 
1991 that he was employed and had lost over 100 hours of work 
in the past twelve months because medical care since the 
automobile accident.  He complained of backache and tingling 
in the left leg.  The examiner reported pain on percussion of 
the last lumbar spinous processes, tenderness on the right 
paraspinal muscle at the L4-L5 level and diminished sensation 
on the left L4-L5 dermatomes.  The veteran had normal deep 
tendon reflexes and negative stretch and straight leg 
raising.  The diagnosis was post-traumatic herniated nucleus 
pulposus with left L4-L5 sensory radiculopathy. 

The contemporaneous private treatment records the on file 
were primarily diagnostic radiology studies of the lumbar 
spine in 1990 showing findings supporting the VA diagnosis.  
An April 1990 hospital emergency room report showed a 
diagnosis of acute lumbosacral strain and a physician's 
belief that the pain did not appear to be caused by a 
ruptured disc or pressure on the sciatic nerve.   
Another medical examiner in April 1980 reported the veteran 
had low back pain syndrome off and on since 1970 and on 
recent examination in March 1990 for acute lumbosacral strain 
he had normal electrodiagnostic findings for radiculopathy.  
Findings included restricted lumbar spine range of motion, 
paravertebral muscle spasm and questionable weakness of the 
right extensor hallucis longus muscle.  The veteran 
reportedly had a desk job.  The assessment included acute 
lumbosacral strain, rule out discogenic disease and 
radiculopathy. 

The record of follow up treatment through June 1990 noted 
some improvement in pain and muscle spasm with traction but a 
complaint of left lower extremity pain and paresthesia.  The 
assessment was nonresolving lumbosacral strain.  Another 
physician reported back and leg discomfort complained of 
through through August 1990.  An examiner in June 1990 noted 
that he had moderate restriction of motion with normal 
sensation and deep tendon reflexes and that the mild 
residuals did not indicate surgical intervention.  Lumbar 
spine x-ray in late 1991 compared to an April 1990 study was 
essentially reported as showing no significant change in the 
early degenerative spurring at L2-4 disc spaces and slightly 
decreased L5-S1 disc space height.  

When VA examined the veteran on May 17, 1994 he complained of 
occasional low back pain and occasional radiating pain into 
the left leg.  The examiner found normal posture and gait, no 
spasm, or evidence of any fixed deformity.  The ranges of 
motion were forward flexion 60 degrees, extension 20 degrees, 
lateral flexion 30 degrees bilaterally and lateral rotation 
about 35 degrees.  The examiner reported no evidence of 
muscle wasting in the low back or extremities, no evidence of 
any sensory deficit, 2+ knee and ankle reflexes and downgoing 
plantar reflex.  An x-ray was read as showing mild 
degenerative change with anterior osteophytes at L3-L4 and 
L5-S1 disc space narrowing with sclerotic apophyseal joints.

When VA examined the veteran on September 10, 1997, he 
complained of constant and radiating back pain that was 
exacerbated by prolonged sitting, bending or twisting or 
lifting over 20 pounds or with standing over an hour.  He 
denied any loss of time from his job because of these pains.  
He took medication as needed for relief.  The examiner 
reported diffuse tenderness about the lower lumbar and both 
sacroiliac areas and no muscle spasm.  Range of motion was 
forward flexion to 90 degrees with low back pain experienced 
and lateral bending to approximately 30 degrees bilaterally 
with pain on the extremes of the maneuver.  Straight leg 
raising seated produced pain on the right at about the 
posterior thigh.  According to the examiner he did the heel 
and toe gait well.  The deep tendon reflexes were active and 
symmetrical and his peripheral sensation was described as 
good.  The veteran received X-ray and imaging of the lumbar 
spine.  The examiner's impression was chronic low back pains 
of undetermined etiology with an incomplete herniated nucleus 
pulposus, L5-S1 and disc degeneration, L4-L5.

The examiner commented that pain was not visibly manifested 
on movement of the lumbar spine but the veteran was 
believable and he reported experiencing pain with the above 
mentioned maneuvers.  The examiner stated that no muscle 
atrophy was detected and that there was no evidence of disuse 
or functional impairment.  The examiner felt there was 
adequate pathology to support the veteran's complaint.  It 
was the examiner's opinion that his level of symptoms seemed 
moderate but that he apparently over the years had adjusted 
to them and avoided activities that would cause aggravation.  
The examiner stated that the claims file was reviewed 
extensively and that it was felt his present symptoms were 
causally related to his service-connected low back pain.

On the VA examination on June 15, 1999 it was noted the 
veteran worked for the Army department.  He complained of 
midline low back pain that radiated to the left leg.  He 
reported that the pain was constant and no flare-ups.  He did 
not use a brace, crutches or a cane.  The examiner found 
tenderness in the lumbosacral area.  The range of motion 
forward was 50 degrees with pain, backwards only 5 degrees 
with pain, rotational 15 degrees bilaterally with pain and 
lateral 20 degrees bilaterally with pain.  X-ray was read as 
showing degenerative osteoarthritis with narrowing of the L5-
S1 intervertebral disc space.  The diagnosis was lumbar spine 
herniated disc.

The RO in August 1999 increased the rating to 20 percent from 
June 15, 1999 under Diagnostic Code 5295-5292 criteria.  The 
disability was now described as low back strain with 
incomplete herniated nucleus pulposus, L5-S1 and disc 
degeneration, L4-L5.

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examinations that were comprehensive and addressed relevant 
rating criteria.  The medical examination records include 
sufficient detail regarding the veteran's lumbar spine 
disorder to apply current rating criteria and are considered 
the best evidence for an informed determination of the 
impairment from the disorder.  Further, there has not been 
added to the record a more recent comprehensive evaluation 
since the VA examination in 1999.  Johnson, supra. and 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, which assess limitation of 
function from primarily on the basis of limitation of motion 
as primary rating criteria for the incremental ratings from 
0 to 40 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included private treatment records that reported 
complaints of lower spine pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through mid 1999, show persistent pain 
complaints and appreciable orthopedic findings that more 
nearly approximate the moderate criteria from the September 
1997 examination and severe criteria from the June 1999 
examination.  The veteran has reported having difficulty 
because of his lumbar pain, and several VA examinations and 
private reports viewed collectively appear to be indicative 
of an appreciable disability principally on an orthopedic 
basis that has increased over the years that are relevant to 
the initial rating determination.  As the case has the 
posture of an initial rating claim it is appropriate to 
consider staged ratings on a facts found basis as discussed 
in Fenderson.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted for the period from the September 1997 examination.  
The intensity of the back disorder symptoms, overall, prior 
to that examination is no more than the corresponding 
percentage evaluation under Diagnostic Codes 5292 or 5295 of 
10 percent.  The rating scheme does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 10 
percent evaluation recognizing no more than mild or slight 
impairment.  The private medical records are extensive but do 
not show a level of impairment in 1991 to contract the VA 
examination did not report an appreciably disabling 
disability.  

The intensity of the back disorder symptoms, overall, from 
September 10, 1997 is more nearly the corresponding 
percentage evaluation under Codes 5292 or 5295 of 20 percent.  
The rating scheme does not require a mechanical application 
of the frequency and intensity data to the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 20 percent evaluation recognizing a 
moderate disorder.  The examiner's assessment was of a 
moderate disability that the veteran had managed to adjust to 
over the years.  Since the examiner found the disability 
moderate, the Board believes a 20 percent rating is warranted 
from the date of examination on a facts found basis.

What the evidence confirms is appreciable dysfunction in 
limitation of motion with on the June 1998 examination when 
compared with the September 1997 and the examiner reported 
this was a major problem for the veteran.  The VA examination 
in 1999, overall, the findings would reasonably by viewed as 
more nearly approximating 40 percent criteria under either 
Diagnostic Code 5292 or 5295.  However, the evidence is 
against consideration for an increased evaluation based on 
functional loss due to pain since the 40 percent rating is 
the highest schedular evaluation reasonably applicable is in 
effect.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His long term employment 
as a federal employee has been reported.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his lumbar spine disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


Convalescent rating

Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. The 
termination of these total ratings will not be subject to § 
3.105(e) of this chapter. Such total rating will be followed 
by appropriate schedular evaluations. When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.); (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 

(Effective as to outpatient surgery March 1, 1989.); (3) 
Immobilization by cast, without surgery, of one major joint 
or more. (Effective as to outpatient treatment March 10, 
1976.)

A reduction in the total rating will not be subject to § 
3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2) or 
(3) of this section.  (2) Extensions of 1 or more months up 
to 6 months beyond the initial 6 months period may be made 
under paragraph (a) (2) or (3) of this section upon approval 
of the Adjudication Officer.  38 C.F.R. §  4.30. 

Reduction in evaluation-compensation. Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level. Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

A well grounded claim is a claim that is plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A claim for increased disability compensation is 
generally well grounded when an appellant indicates an 
increase in disability since the last rating.  Johnston v. 
Brown, 10 Vet. App. 80, 84 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in § 3.105. The effective date 
of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided. Where an 
award is reduced, the reduced rate will be effective the day 
following the date of discontinuance of the greater benefit.  
38 C.F.R. § 3.500.


Analysis

The RO in March 1996 granted service connection for 
postoperative disc herniation, C5-C7, and rated the 
disability 20 percent from May 1991, 100 percent from 
September 12, 1991 under 38 C.F.R. § 4.30 and 10 percent from 
November 1, 1991. 
The veteran seeks and extension of the convalescence rating.

The record shows that the veteran was admitted to Potomac 
Hospital on September 12, 1991, that he recovered from the 
surgery and became independent on September 16 when he was 
discharged.  The record of follow up observation shows on 
September 21 the wound site was well healed and sutures were 
removed.  It was reported that his neck and arm pain were 
much better.  On October 21, final x-ray was satisfactory and 
he was reportedly asymptomatic and discharged.  On October 
31, he was seen with the complaint of left arm pain and 
examination was described as unrevealing.  He was told to see 
another physician in a few days if not better.  The next 
clinical record entry is dated in 1993.

The surgeon provided a summary that showed the veteran was 
seen for the last time in late October 1991 and at that time 
x-ray showed satisfactory fusion, 2+ and symmetrical 
reflexes, and normal sensory and motor function.  The veteran 
was advised to discontinue the cervical collar and he was 
given a booklet on neck exercises.  The physician opined that 
he had made a good recovery from the surgery.  Other reports 
in show left shoulder complaints in November 1991 and came in 
for Tylenol.

The veteran's claim for entitlement to a temporary total 
disability rating subsequent to October 31, 1991 is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and all relevant medical records obtained pursuant 
to VA's statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  

The RO initially provided the veteran with convalescence 
benefits through October 1991 following the September 1991 
cervical spine surgery.  The information provided by the 
treating physicians familiar with the veteran's postoperative 
progress show the veteran pursued a rehabilitation program 
after the surgery and he was considered to have made a good 
recovery in late October 1991 when he was seen without 
significant surgical residuals.  This evidence does not 
support the extension of convalescence benefits beyond 
October 31, 1991.  The medical evidence through October 1991 
does show that by the end of October he was found to have 
made significant recovery and to have been doing well enough 
to end the convalescent period.  There are medical records 
indicating that the veteran did not require careful 
monitoring of his cervical spine after this date. 

From a medical standpoint in late October 1991, he was 
released after an asymptomatic examination.  The surgeon 
cleared him as well.  Thus, there is evidence of record, 
other than the veteran's own contentions, against extending 
his post-surgical period of convalescence beyond October 
1991.  

The Board, from the evidence of record, is aware of the 
veteran's symptoms that led to the surgery in 1991.  However, 
inability to work is not one of the criteria set forth in the 
governing regulation pertaining to convalescence benefits, 
but convalescence as usually understood, though not defined 
in the regulation, comprehends a stage or period of recovery, 
a period between disease or injury and restoration of 
complete health. See for example Stedman's Medical 
Dictionary, 390 (26th ed. 1995), Dorland's Illustrated 
Medical Dictionary, 378 (27th ed. 1988), see also Felden v. 
West, 11 Vet. App. 427, 430 (1998).  The limitations in 
activity imposed by the cervical spine surgery in 1991 appear 
to have been minimal.  The record can reasonably be viewed as 
indicating appreciable recovery to conclude that the maximum 
postoperative benefit had been reached in October 1991.  The 
information from the treating physicians appears clear on 
this point.

In view of the record, the Board finds that the probative 
evidence in this case is against the extension of a temporary 
total disability rating for convalescence beyond the 
currently assigned termination date of October 31, 1991.  The 
regulation allows for a maximum one-year period for 
convalescence benefits in cases such as the veteran's.  The 
regulation does not mandate a one-year period of entitlement.  
It is discretionary under § 4.30(b) beyond an initial 
entitlement directed under § 4.30(a).  The Board is unable to 
point to evidence of probative weight to discredit the 
treating physicians view of the extent of the veteran's 
postoperative recovery in October 1991 as it relates to 
continued entitlement to convalescence benefits beyond 
October 1991.  

It appears that the veteran had a rapid recovery and the 
period of entitlement is evidence of recognition that 
postoperative recovery did not require an extended time 
period beyond warranted by the surgery.  The veteran's appeal 
is therefore denied as he received the rating under 38 C.F.R. 
§ 4.30 to the maximum extent warranted which in this case is 
through October 31, 1991 in view of the uncontroverted 
evidence.  See for example Felden, 11 Vet. App. at 430-32; 
Foster v. Derwinski, 1 Vet. App. 393, 394 (1991).  


ORDER

An initial rating for a disability of the lumbar spine of 20 
percent from September 10, 1997 and 40 percent from June 15, 
1999 is granted subject to the regulations governing the 
payment of monetary awards, the appeal is allowed to this 
extent. 

An extension of a temporary total disability rating for 
convalescence after October 31, 1991 is denied.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

